NUMBER 13-15-00111-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JAKOBY TELLES MARISCAL,                                                            Appellant,

                                               v.

THE STATE OF TEXAS,                                                                 Appellee.


                     On appeal from the 332nd District Court
                           of Hidalgo County, Texas.



                            ORDER OF ABATEMENT
                Before Justices Garza, Benavides, and Perkes
                              Order Per Curiam

       Appellant, Jakoby Telles Mariscal, filed a notice of appeal with this Court from his

conviction for sexual assault. The record currently before the Court fails to include a

certification of appellant’s right to appeal.       Based upon information provided by the

district clerk’s office, a certification has not yet been entered by the trial court.
       Accordingly, this matter is ABATED and REMANDED to the trial court for entry of

a certification of the appellant’s right to appeal.       On remand, the trial court shall

immediately issue notice of a hearing and accordingly conduct a hearing addressing the

foregoing matter. We further direct that, after conducting the hearing, the trial court

certify whether appellant has the right of appeal. The trial court's certification, and any

orders it enters, shall be included in a supplemental clerk's record. The trial court is

directed to cause the supplemental clerk's record to be filed with the Clerk of this Court

within thirty days of the date of this order. Should the trial court require more time to

comply with the directions of this Court, it shall request an extension prior to the expiration

of this deadline.

       It is so ORDERED.

                                                   PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of May, 2015.




                                              2